Citation Nr: 1732304	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for left foot disability, to include flat foot.

5.  Entitlement to service connection for a right foot disability, to include flat foot.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1986.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran submitted a notice of disagreement with the RO's determination, and in March 2013, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in March 2013.


FINDINGS OF FACT

1.  A chronic left ankle disability was not present during the Veteran's active service or within the first post-service year and the most probative evidence indicates that the Veteran's current left ankle disability is not causally related to his active service or any incident therein. 

2.  A chronic right ankle disability was not present during the Veteran's active service or within the first post-service year and the most probative evidence indicates that the Veteran does not currently have a right ankle disability which is causally related to his active service or any incident therein.

3.  A chronic left knee disability was not present during the Veteran's active service or within the first post-service year and the most probative evidence indicates that the Veteran's current left knee disability is not causally related to his active service or any incident therein.

4.  A chronic left foot disability was not identified during the Veteran's active service or within the first post-service year and the record contains no indication that the Veteran's current left foot disability is causally related to his active service or any incident therein.

5.  A chronic right foot disability was not identified during the Veteran's active service or within the first post-service year and the most probative evidence indicates that the Veteran does not currently have a right foot disability which is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a left foot disability, to include flat foot, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for a right foot disability, to include flat foot, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

The Veteran's February 1980 military enlistment medical examination is negative for pertinent complaints or abnormalities.  In-service treatment records (STR's) show that in March 1980, the Veteran complained of knee cap pain when walking for the past 4 to 5 days.  A diagnosis of a muscle strain was indicated; however the specific knee that was treated was not noted.  The Veteran was advised to return in 5 days if there was no improvement.  Follow-up treatment for this condition is not noted.  In July 1982, the Veteran reported twisting his left ankle during a jog, and a diagnosis of sprained ankle was noted.  Subsequent STRs note follow-up treatment for a sprained left ankle.  A July 1985 STR shows that the Veteran reported a twisted right ankle.  The examiner noted a mild strain of right ankle, and advised the Veteran to return to the clinic as need.  Follow-up treatment for this condition is not noted.  In June 1986, the Veteran was treated for left knee pain, reporting its presence for the past 1 1/2 weeks.  The examiner noted a diagnosis of musculoskeletal sprain of the left knee, and advised the Veteran to return to clinic as need.  Follow-up treatment for this condition is not of record.  STRs are silent for complaints or abnormalities pertaining to either foot.  A separation examination is not of record.  

In September 2010, the Veteran submitted an original application for VA compensation seeking service connection for, inter alia, right and left ankle disabilities, right and left foot disabilities, and a left knee disability.  In support of his claim, the RO obtained VA and private treatment records identified by the Veteran for the period of September 2008 to February 2016.  The records show that in September 2008, the Veteran complained of the acute onset of left knee pain 3 weeks prior.  He denied prior injury or problems with his knee.  X-rays were taken, and the results were noted as normal.  An assessment of left knee medial meniscus tear and effusion was noted.  A subsequent MRI was performed and showed degenerative changes in both medial and lateral menisci and a para meniscal cyst with a little erosion of the proximal tibia.  

A November 2009 private treatment record shows that the Veteran was treated for left foot pain.  He reported the onset of pain was 1 year ago.  X-rays were taken and revealed the presence of a bunion and claw toe of the second digit.  In January 2010, the veteran underwent surgical correction of the left foot chevron and left claw toe.  

The Veteran underwent a VA medical examination in February 2011.  The Veteran reported that he initially developed left knee pain in service from running, marching, and climbing in and out of vehicles.  He denied an in-service injury.  The Veteran's knee pain apparently resolved and he indicated that he did not notice knee pain again until approximately 14 years after discharge from service.  After examining the Veteran and reviewing his medical history, the examiner concluded that the degenerative changes in the Veteran's left knee are less likely than not caused by or a result of service.  The examiner explained that the Veteran's in-service right knee sprain/strain was typically self-limiting and he did not require treatment for many years after service.  The examiner further explained that the degenerative changes which the Veteran had developed in his knee were common with age progression.  

During the VA medical examination, the Veteran also reported intermittent bilateral ankle pain.  He denied, however, injury to his ankles in service.  He stated that his ankle pain began about 10 years ago, along with knee pain.  X-rays of the Veteran's ankles revealed that his right ankle was normal.  The examiner opined that the service treatment records showed no permanent residual or chronic right ankle disability was evident in the service treatment records or currently.  The assessment was normal right ankle examination.  

X-rays studies did reveal the possibility of a prior left ankle fracture.  The examiner noted that the Veteran had been treated during active duty for a left ankle sprain/strain, but that the service treatment records did not indicate a chronic disability.  The examiner further noted that the Veteran did not begin to notice ankle symptoms until approximately 10 years prior.  As a result, he concluded that the residuals of a possible left ankle fracture are less likely than not caused by or the result of service.  

In a January 2012 written statement, the Veteran asserted that the recorded incidents of ankle complaints in-service supported his contention of entitlement to service connection.  

A September 2015 private treatment record shows left knee swelling with mild pain on motion.  In October 2015, the examiner noted left knee effusion.  Subsequent private treatment records in December 2015, November 2015, February 2016 reveal that the Veteran's knees were normal, and that there was no tenderness, swelling, effusion, nor limitation to range of motion.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2016).

Generally, in order to establish direct service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Left ankle, right ankle, and left knee disability

The Veteran seeks service connection for a left ankle, right ankle and left knee disability.  He contends that these disabilities incurred during service as a result of injuries he sustained therein.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for left ankle, right ankle, and left knee disability.   

As set forth above, the service treatment records confirm that the Veteran was treated for left ankle, right ankle, and left knee injuries in service.  Specifically, the Veteran was treated for a left ankle sprain in July 1982, a mild right ankle sprain in July 1985, and a musculoskeletal strain of the left knee in June 1986.  That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record contains no indication, lay or clinical, the the Veteran developed chronic left ankle, right ankle, or left knee disabilities as a result of his in-service injuries.  

As set forth above, the service treatment records are negative for any indication that a chronic disability resulted from these in-service injuries.  The Veteran was advised to seek follow-up care as needed, but he did not require further treatment following his injuries.  The service treatment records are negative for subsequent complaints or abnormalities pertaining to the ankles or left knee and there is no indication of arthritis, either in service or within the first post-service year.  Indeed, as set forth above, the Veteran has reported that he did not experience ankle or knee symptomatology until approximately 2001, approximately 15 years after service separation.  Based on the foregoing, the Board finds that chronic ankle or left knee disabilities were not present during service or manifest to a compensable degree within one year of separation.  

The Board further finds that the most probative evidence establishes that the Veteran's current left ankle and left knee disabilities are not causally related to his active service or any incident therein.  As set forth above, a February 2011 VA medical examiner opined that the Veteran's current left knee and left ankle disabilities are less likely as not caused by or a result of service.  The Board assigns this medical opinion great probative weight.  It was rendered by a qualified medical professional who examined the Veteran, considered his medical history, and reviewed the pertinent medical records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiner addressed the Veteran's contentions and provided a rationale for the conclusion reached, including reference to the pertinent evidence of record.  There is no other clinical evidence of record which contradicts the examiner's medical conclusions.

With respect to the Veteran's right ankle, the examiner concluded that the Veteran did not have a current disability.  For the reasons set forth above, the Board assigns the examiner's opinion in this regard great probative weight and notes that there is no other clinical evidence of record establishing a current right ankle disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).
 
The Board has considered the Veteran's statements to the effect that he has current left ankle, right ankle, and left knee disabilities which were caused by his in-service injuries.  As a lay person, however, the Veteran lacks the competency to provide the needed opinions regarding the diagnosis and etiology of the disabilities claimed here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).   Questions of competency notwithstanding, the Board concludes that the Veteran's opinion as to the etiology of his ankle disability is outweighed by that of the February 2011 VA examiner, who possesses a higher degree of expertise and provided a rationale for the conclusions reached.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for a left ankle, right ankle, and left knee disability, therefore, the appeal in this matter must be denied.  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left and right foot condition, to include flat foot 

The Veteran also seeks service connection for a left foot and right foot condition, to include flat foot.  He claims that these disabilities were incurred during service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for a left foot and right foot condition, to include flat foot. 

As set forth above, the Veteran's service treatment records are entirely negative for complaints or abnormalities pertaining to either foot.  Post-service treatment records show that in November 2009, the Veteran was treated for left foot pain, and subsequently underwent left foot surgery in January 2010.  At the time of his initial treatment, he reported that his left foot pain began one year prior, which was approximately 23 years after his separation from military service.  With respect to the Veteran's claim of service connection for a right foot disability, the Board further notes that the post-service record is entirely negative for clinical evidence of a current right foot disability.  The Veteran is certainly competent to describe his foot symptomatology or his flat feet, but absent any indication that a current right or left foot disability is related to service or any incident therein, service connection may not be granted.  38 U.S.C.A. § 1131; See Degmetich, 104 F.3d 1328 (1997).  

Having carefully examined all evidence of record in light of the applicable law, the Board has concluded that service connection for a left foot and right foot condition, to include flat foot is not warranted.  Absent evidence of a foot disability in service or for many years thereafter, and absent any indication that any current right or left foot disability is causally related to the Veteran's active service or any incident therein, the Board must find that the preponderance of the evidence is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b)(West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for left foot disability, to include flat foot, is denied.

Entitlement to service connection for a right foot disability, to include flat foot, is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


